     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

AMY SPICER,

      Plaintiff,

v.                                                  Case No.:

BIGTOP BINGO INC.; TRACY
GOODSON, individually and d/b/a
BIGTOP BINGO; 93 HOOD
CHARITABLE GROUP,
INC. IRREVOCABLE TRUST.;
RONALD D. STROBO, individually
and d/b/a GOLDMINE BINGO;
W. D. BASS & COMPANY, P.A.;
WILLIAM PERRY; and 5147
DOGWOOD CHARITABLE
GROUP, INC. IRREVOCABLE
TRUST,

     Defendants.
________________________________/

                              INITIAL COMPLAINT

      COMES NOW the plaintiff, Amy Spicer, by and through her undersigned

counsel, and hereby files this Initial Complaint against defendants, Bigtop Bingo

Inc.; Tracy Goodson, individually d/b/a Bigtop Bingo; 93 Hood Charitable Group,

Inc. Irrevocable Trust; Ronald D. Strobo, individually and d/b/a Goldmine Bingo;

W. D. Bass & Company, P.A.; William Perry; 5147 Dogwood Charitable Group,

Inc. Irrevocable Trust, and alleges:
      Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 2 of 12




                              I. Jurisdiction and Venue

       1.      This Court has jurisdiction of this cause pursuant to 28 U.S.C. § 1331

insofar as claims arise under the Fair Labor Standards Act (FLSA), codified at 29

U.S.C. § 201, et seq.

       2.      Venue is appropriate in this Court pursuant to 28 U.S.C. §1391(b) and

(c) because the claims arose in this district; defendants have an office and operate

in this district; plaintiff was employed, paid, and worked in this district; all causes

of action accrued in this district; and defendants are subject to personal jurisdiction

in this district.

                                       II. Parties

       3.      At all times relevant hereto, plaintiff, Amy Spicer, worked at a bingo

establishment owned, operated, and/or controlled by one or more of the defendants.

       4.      At times relevant hereto, defendant Bigtop Bingo Inc. employed two

or more persons engaged in interstate or foreign commerce and/or engaged in

handling and working on goods and materials that have moved in interstate or

foreign commerce, and upon information and belief has had gross revenues

exceeding $500,000 per year.

       5.      Defendant Bigtop Bingo Inc. is subject to, and not exempt from, the

provisions of the FLSA.


                                            2
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 3 of 12




      6.    Defendant Tracy Goodson was at times relevant hereto an officer in

and owner of both Bigtop Bingo Inc., exercised control over Bigtop Bingo Inc.’s

operations, and played a substantial role in determining the compensation of

plaintiff in her employment with Bigtop Bingo Inc. Additionally, Tracy Goodson

allowed Bigtop Bingo Inc. to become administratively dissolved in or around 2016,

and he continued to operate Bigtop Bingo individually.

      7.    Defendant Tracy Goodson is subject to, and not exempt from, the

provisions of the FLSA.

      8.     Defendant Ronald D. Strobo was at times relevant hereto an owner of

Goldmine Bingo, exercised control over Goldmine Bingo’s operations, and played

a substantial role in determining the compensation of plaintiff in her employment

at Goldmine Bingo.

      9.    At times relevant hereto, defendant Ronald D. Strobo, individually

and d/b/a Goldmine Bingo, employed two or more persons engaged in interstate or

foreign commerce and/or engaged in handling and working on goods and materials

that have moved in interstate or foreign commerce, and upon information and

belief had gross revenues exceeding $500,000 per year.

      10.   Defendant Ronald D. Strobo is subject to, and not exempt from, the

provisions of the FLSA.


                                         3
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 4 of 12




      11.    At times relevant hereto, defendant W.D. Bass & Company, P.A.

exercised operational control over both Bigtop Bingo’s and Goldmine Bingo’s

operations in this district, and played a substantial role in determining the terms

and conditions of plaintiff’s employment at both Bigtop Bingo and Goldmine

Bingo.

      12.    Defendant W.D. Bass & Company, P.A. is subject to, and not exempt

from, the provisions of the FLSA.

      13.    At times relevant hereto, defendant William Perry exercised

operational control over Goldmine Bingo’s operations in this district, and played a

substantial role in determining the terms and conditions of plaintiff’s employment

with both Bigtop Bingo and Goldmine Bingo.

      14.    Defendant William Perry is subject to, and not exempt from, the

provisions of the FLSA.

      15.    At times relevant hereto, defendant 5147 Dogwood Charitable Group,

Inc. Irrevocable Trust exercised operational control over Goldmine Bingo’s

operations in this district, and played a substantial role in determining the terms

and conditions of plaintiff’s employment at Goldmine Bingo. It also employed

two or more persons engaged in interstate or foreign commerce and/or engaged in

handling and working on goods and materials that have moved in interstate or


                                           4
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 5 of 12




foreign commerce, and upon information and belief has had gross revenues

exceeding $500,000 per year.

      16.    Defendant 5147 Dogwood Charitable Group, Inc. Irrevocable Trust is

subject to, and not exempt from, the provisions of the FLSA.

      17.    At times relevant hereto, defendant 93 Hood Charitable Group, Inc.

Irrevocable Trust exercised operational control over Bigtop Bingo’s operations in

this district, and played a substantial role in determining the terms and conditions

of plaintiff’s employment at Bigtop Bingo. It also employed two or more persons

engaged in interstate or foreign commerce and/or engaged in handling and working

on goods and materials that have moved in interstate or foreign commerce, and

upon information and belief has had gross revenues exceeding $500,000 per year.

      18.    Defendant 93 Hood Charitable Group, Inc. Irrevocable Trust is subject

to, and not exempt from, the provisions of the FLSA.

                               III. Factual Allegations

      19.    Plaintiff began working for Bigtop Bingo Inc. and Tracy Goodson

prior to January, 2017. At times pertinent hereto, she was jointly employed as an

“employee” of Bigtop Bingo Inc. and Tracy Goodson within the meaning of the

FLSA.

      20.    Bigtop Bingo Inc. and Tracy Goodson owned/operated at least one


                                          5
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 6 of 12




bingo hall in Northwest Florida, which operated under the name Bigtop Bingo and

was located at 93 Hood Drive, Pensacola, Florida.

      21.    Bigtop Bingo and Tracy Goodson were at all times relevant hereto

engaged in commercial activities and competed with other private businesses.

      22.    Throughout her employment with Bigtop Bingo Inc. and Tracy

Goodson, plaintiff routinely worked in excess of 40 hours per week. Nevertheless,

defendants failed to compensate her at the legally required rate for those overtime

hours. In fact, plaintiff was specifically advised that any hours worked over 32 in a

workweek were considered “volunteer time” for which she would not be

compensated.

      23.    Accordingly, defendants Bigtop Bingo Inc. and Tracy Goodson also

failed to pay her the minimum wages required under the FLSA.

      24.    In or around July 2018, defendant Tracy Goodson advised employees

of himself and Bigtop Bingo, including plaintiff, that they would no longer be paid

for any of the hours that they worked; instead, the only compensation they would

receive would be in the form of tips received from patrons.

      25.    At or around this same time, Goodson also advised employees that at

least some operational control regarding employment decisions would be vested in

W.D. Bass & Company, P.A., which acted through Perry. Nevertheless, upon


                                          6
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 7 of 12




information and belief, Goodson retained at least some operational control over

employment decisions of those permitted to work at Bigtop Bingo.

       26.    Upon information and belief, thereafter W.D. Bass & Company, P.A.

and Perry had the authority to receive, address, and handle complaints by/from

individuals permitted to perform work at the premises of Bigtop Bingo.

       27.    Upon information and belief, at some point during plaintiff’s

employment at Bigtop Bingo, 93 Hood Charitable Group, Inc. Irrevocable Trust

was formed, after which the operations at Bigtop Bingo were purportedly

transferred to that entity, in whole or in part.

       28.    W.D. Bass & Company, P.A., and Perry, however, continued to act on

behalf of and control 93 Hood Charitable Group, Inc. Irrevocable Trust. Moreover,

Goodson also retained at least some operational control.

       29.    Moreover, while plaintiff was working for and jointly employed as an

“employee” by Bigtop Bingo Inc.; Tracy Goodson individually and d/b/a Bigtop

Bingo; W.D. Bass & Company, Inc.; William Perry; and 93 Hood Charitable

Group, Inc. Irrevocable Trust, plaintiff was paid no wages for time spent working

at Bigtop Bingo. Additionally, when plaintiff worked in excess of 40 hours in a

workweek she was not paid overtime compensation.

       30.    Plaintiff began working for Ronald D. Strobo, individually and d/b/a

Goldmine Bingo on or about July 1, 2019. At times pertinent hereto, she was an
                                            7
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 8 of 12




“employee” of Ronald D. Strobo, individually and d/b/a Goldmine Bingo within

the meaning of the FLSA.

      31.    Ronald D. Strobo owned/operated at least one bingo hall in Northwest

Florida, which operated under the name Goldmine Bingo and was located at 5147

Dogwood Drive, Milton, Florida.

      32.    Ronald D. Strobo, individually and d/b/a Goldmine Bingo, was at

times relevant hereto engaged in commercial activities and competed with other

private businesses.

      33.    Throughout her employment with defendant Ronald D. Strobo,

individually and d/b/a Goldmine Bingo, failed to pay plaintiff the minimum wages

required under the FLSA.

      34.    Additionally, throughout her employment with Ronald D. Strobo,

individually and d/b/a Goldmine Bingo, plaintiff routinely worked in excess of 40

hours per week. Nevertheless, defendants failed to compensate her at the legally

required rate for those overtime hours.

      35.    Throughout her employment by Ronald D. Strobo, individually and

d/b/a Goldmine Bingo, she was advised that at least some operational control

regarding employment decisions was vested in W.D. Bass & Company, P.A.,

which acted through Perry. Nevertheless, upon information and belief, Strobo

retained at least some operational control over employment decisions, including
                                          8
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 9 of 12




compensation of those permitted to work at Goldmine Bingo.

       36.    Upon information and belief, W.D. Bass & Company, P.A. and Perry

had the authority to receive, address, and handle complaints by/from individuals

permitted to perform work at the premises of Goldmine Bingo.

       37.    At some point 5147 Dogwood Charitable Group, Inc. Irrevocable

Trust was formed, after which the operations at Goldmine Bingo were purportedly

transferred to that entity, in whole or in part.

       38.    W.D. Bass & Company, P.A., and Perry, however, continued to act on

behalf of and control 5147 Dogwood Charitable Group, Inc. Irrevocable Trust

Moreover, Strobo also retained at least some operational control.

       39.    While plaintiff was working for and jointly employed as an

“employee” by Ronald D. Strobo, individually, and d/b/a Goldmine Bingo; W.D.

Bass; William Perry; and 5147 Dogwood Charitable Group, Inc. Irrevocable Trust,

plaintiff was paid no wages for time spent working at Goldmine Bingo.

Additionally, when plaintiff worked in excess of forty hours in a workweek she

was not paid overtime compensation.

       40.    Upon information and belief, defendants also failed to keep and

preserve records of those employed by them and the wages, hours, and other

conditions and practices of employment as required by 29 U.S.C. § 211(c).


                                            9
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 10 of 12




               IV. Count I -- Violation of Fair Labor Standards Act
                                (Minimum Wages)

      41.    Plaintiff realleges and incorporates herein paragraphs 1 through 40,

above.

      42.    Defendants are subject to, and not exempt from, the provisions of the

FLSA.

      43.    Throughout plaintiff’s employment with defendants, defendants were

fully aware of the FLSA and the obligations imposed by it to pay plaintiff the

required minimum wages.

      44.    Nevertheless, defendants failed to compensate her at the legally

required wage.

      45.    Such conduct of defendants constituted a violation of the FLSA, as

well as a willful and intentional violation thereof.

      46.    As a result of defendants’ violation of the FLSA, plaintiff has been

denied compensation for her labor at the legally required rate.

      47.    Moreover, plaintiff has had to retain an attorney in order to collect the

legally required minimum wages owed to her by defendants.

      WHEREFORE, plaintiff demands judgment against defendants for all

unpaid minimum wages due; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other relief

                                           10
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 11 of 12




to which she may be entitled.

               V. Count II -- Violation of Fair Labor Standards Act
                            (Overtime Compensation)

      48.    Plaintiff realleges and incorporates herein paragraphs 1 through 40,

above.

      49.    Defendants are subject to, and not exempt from, the provisions of the

FLSA.

      50.    Plaintiff was entitled to, and not exempt from, the protections and

provisions of the FLSA. Additionally, there were no exemptions under the FLSA

which would be applicable to plaintiff.

      51.    Throughout plaintiff’s employment with defendants, defendants were

fully aware of the FLSA and the obligations imposed by it to pay overtime

compensation for hours worked by plaintiff in excess of 40 hours in a workweek.

      52.    Nevertheless, defendants willfully and intentionally failed and refused

to properly compensate plaintiff and pay her overtime wages. Such conduct of

defendants constituted a violation of the FLSA, as well as a willful and intentional

violation thereof.

      53.    As a result of defendants’ violation of the FLSA, plaintiff has been

denied compensation for her labor at the legally required rate.

      54.    Moreover, plaintiff has had to retain an attorney in order to collect the

                                          11
     Case 3:20-cv-05905-MCR-HTC Document 1 Filed 10/26/20 Page 12 of 12




overtime wages owed to her by defendants.

      WHEREFORE, plaintiff demands judgment against defendants for all

unpaid overtime compensation; an additional equal amount as liquidated damages;

interest, including pre-judgment interest; costs; attorneys’ fees; and any other relief

to which she may be entitled.

      Plaintiff demands a jury trial on all issues contained in this Initial

Complaint which are so triable.

                                               Respectfully submitted,


                                               s/Bradley S. Odom
                                               Bradley S. Odom, Esq.
                                               Florida Bar Number: 932868
                                               Richard D. Barlow, Esq.
                                               Florida Bar Number: 0425176
                                               ODOM & BARLOW, P.A.
                                               1800 North "E" Street
                                               Pensacola, Florida 32501
                                               (850) 434-3527
                                               email@odombarlow.com
                                               Attorneys for Plaintiff




                                          12
